Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are currently pending.
Response to Election of Species
Applicant's election without traverse, of species 1 of formula I.3 
    PNG
    media_image1.png
    188
    264
    media_image1.png
    Greyscale
and of species 2 of formula II.4-2 
    PNG
    media_image2.png
    171
    252
    media_image2.png
    Greyscale
, in the reply filed on February 8, 2021 is acknowledged.  Claims 1-3, 7 and 10-15 read on the elected subject matter. 
Examination
The elected subject matter is not patentable. Pursuant to M.P.E.P. §803.02, the search has been limited to the elected species and chlorantraniliprole or cyantraniliprole in the rejections below. The search encompasses claims 1-3 and 7-15. The prior art search will not be extended unnecessarily to cover all non-elected species. 
Claims 4-6 and subject matter outside of the examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected without traverse in the reply filed on 02/08/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EL Qacemi et al. (WO 2012/163960).
EL Qacemi teaches pesticidal mixtures comprising component A of formula I, which is of formula 
    PNG
    media_image3.png
    133
    507
    media_image3.png
    Greyscale
, wherein R1 is ethyl (compounds X.1, X.58, X.59, X.237and X.294 as claimed) in combination with component B, which is chlorantraniliprole 
    PNG
    media_image4.png
    154
    165
    media_image4.png
    Greyscale
 or cyantraniliprole 
    PNG
    media_image5.png
    154
    174
    media_image5.png
    Greyscale
 (see whole document, particularly p. 2, last two lines; p. 18, lines 3-4, 10-11, 14, 17-18 and 20; page 19, lines 6 and 14; p.20); and methods for controlling insects, acarines, nematodes or molluscs which comprises applying to a pest, to a locus of a pest, or to a plant susceptible to attack by a pest a combination of components A and B in a synergistically effective amount. “Components A and B may be provided and/or used in amounts such that they are capable of synergistic pest control.” El Qacemi teaches the “pesticidal mixtures comprising a component A and a component B in a synergistically effective amount; agricultural compositions comprising a mixture of component A and B in a synergistically effective amount; the use of a mixture of component A and B in a synergistically effective amount for combating animal pests; a method of combating animal pests which comprises contacting the animal pests, their habit, breeding ground, food supply, plant, seed, soil, area, material or environment in which the animal pests are growing or may grow, or the materials, plants, seeds, soils, surfaces or spaces to be protected from animal attack or infestation with a mixture of component A and B in a synergistically effective amount; a method for protecting crops from attack or infestation by animal pests which comprises contacting a crop with a mixture of component A and B in a synergistically effective amount; a method for the protection of seeds from soil insects and of the seedlings' roots and shoots from soil and foliar insects comprising contacting the seeds before sowing and/or after pre-germination with a mixture of component A and B in a synergistically effective amount; seeds comprising, e.g. coated with, a mixture of component A and B in a synergistically effective amount; a method comprising coating a seed with a mixture of component A and B in a synergistically effective amount.”  See page 24, lines 17-20 and page 25, lines 1-20. 
The weight ratio of A to B may generally be between 1000 : 1 and 1 : 1000 (p. 42, line1. Particularly, the ratio of compound A of formula I to cyantraniliprole (B) by weight may be as follows:

    PNG
    media_image6.png
    64
    516
    media_image6.png
    Greyscale
(p. 20). The ratio of compound A of formula I to chlorantraniliprole (B) by weight may be as follows: 

    PNG
    media_image7.png
    63
    546
    media_image7.png
    Greyscale
(p. 21). 
	The prior art teaches that for seed treatment, application rates can vary from 0.001 to 10g / kg of seeds of active ingredients. When the combinations of A and B are used for treating seed, rates of 0.001 to 5 g of a compound of formula I per kg of seed, preferably from 0.01 to 1g per kg of seed, and 0.001 to 5 g of a compound of component B, per kg of seed, preferably from 0.01 to 1g per kg of seed, are generally sufficient. See page 42, lines 13-17).
	The prior art also discloses that “the invention also provides pesticidal mixtures comprising a combination of components A and B as mentioned above in a synergistically effective amount, together with an agriculturally acceptable carrier, and optionally a surfactant.” See page 42, lines 27, 29.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over EL Qacemi et al. (WO 2012/163960), in view of Funke (US 2011/0311503) or Funke (US 2012/0010073).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

    PNG
    media_image8.png
    151
    252
    media_image8.png
    Greyscale
,  as having synergistic effects, in the weight ratio and amounts as required by instant claims 2 and 13 and for the use discussed above.
Funke’503 teaches pesticidal active combinations of tetraniliprole 
    PNG
    media_image9.png
    193
    269
    media_image9.png
    Greyscale
(compound I-1-1) with further active insecticidal ingredients which exhibited a synergistic effect ((para [0065], [0490], [0491] and [0504]), Tables and claim 1).
Funke’073 teaches a synergistic pesticidal effect observed with the combination of tetraniliprole and fungicidally active compounds. 
Further synergistic pesticidal combinations comprising tetraniliprole or isocycloseram were taught in the prior art and referenced by Applicants. See at least WO 2015/144683, WO 2012/045680, WO 2014/005982 and WO 2014/029640. See also US 10,321,683.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
EL Qacemi doesn’t teach the pesticidal mixture comprising the compound tetraniliprole of instant claim 7 as component B. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The combination compositions of El Qacemi and of Funke are to be applied to plants and seeds and are for controlling animal pests and fungi. It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to use tetraniliprole as a second pesticide in the pesticidal compositions of El Qacemi that comprise the compound isocycloceram (compounds X.1, X.58, X.59, X.237and X.294) because tetraniliprole is used for the same purpose and El Qacemi used chlorantraniliprole or cyantraniliprole which are of the same family of tetraniliprole.
It has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007), citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976) (stating “‘when a patent simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”). See MPEP 2144.06.
Further, the prior art taught that tetraniliprole in combination with other pesticides exhibited synergistic effects and that isocycloceram with other pesticides exhibited synergistic effects. Thus, the ordinary skilled artisan would have been motivated to treat plants and seeds with a combination composition of these two claimed ingredients, isocycloceram and tetraniliprole, in the amounts and ranges suggested by the prior art, 
Conclusion
Claims 1-3 and 7-15 are rejected. No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626